Determination unanimously confirmed without costs and petition dismissed. Memorandum: The detailed misbehavior report, authored by a correction officer who observed the incident and cosigned by another correction officer who also observed the incident, constitutes substantial evidence to support respondent’s determination that petitioner violated inmate rule 113.10 (7 NYCRR 270.2 [B] [14] [i]), prohibiting the possession of contraband that may be classified as a weapon (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Perez v Wilmot, 67 NY2d 615, 616-617). Petitioner’s denial of the charge presented an issue of credibility for the Hearing Officer (see, Matter of Foster v Coughlin, supra, at 966; Matter of Perez v Wilmot, supra, at 617). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Denman, P. J., Lawton, Doerr, Balio and Boehm, JJ.